Citation Nr: 1761089	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-169 14A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a gastrointestinal condition, including gastroesophageal reflux disease GERD and remote peptic ulcer disease, as secondary to PTSD.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss disability and a gastrointestinal condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has not been shown to cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

When rating a mental disorder, VA must consider the frequency, severity, and duration of the veteran's psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, GAF scores are no longer used in evaluation of psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

PTSD

The Veteran seeks entitlement to a 100 percent disability rating for his PTSD.  

By way of history, the Veteran was originally granted service connection for PTSD in a July 2008 RO rating decision, evaluated as 70 percent disabling, effective December 31, 2002.  The current appeal arises from a September 2013 claim for an increase which was denied in the May 2014 RO rating decision.   

Of note, a total disability based on individual unemployability (TDIU) was assigned, effective June 4, 2013, following the Veteran's last day of employment (June 3, 2013), based largely on symptoms of PTSD.  See November 2015 RO rating decision.  He has not filed a notice of disagreement with the effective date assigned for the grant of TDIU.

Based on consideration of the medical and lay evidence of record, the Board finds that total occupational and social impairment is not shown, as detailed in the following analysis.   

In support of his claim for increase, the Veteran reports symptoms of triggers, nightmares, flashbacks and trouble with short-term memory, thinking and communicating, with times and places, anger management with bad tempers and mood swings and an inability to "keep" a relationship or sit still.  He has ongoing feelings of wanting to hurt himself and he often strikes inanimate objects such as a metal door for relief.  See e.g., May 2014 notice of disagreement, VA Form 9 dated April 2017 and statement in lieu of VA Form 646 dated September 25, 2017.  

Additionally, the Veteran resubmitted statements regarding PTSD symptoms that were originally submitted in 2002.  

VA treatment records from September 2012 through May 2017 fail to support total social and occupational impairment.  For example, the Veteran lived with his current wife (former girlfriend and fiancé) with a positive relationship reported throughout the appeal period.  The Veteran had relationships with three of his five children.  He actively participated with a service organization.  In approximately 2015, he joined a church with his wife, with active participation reported thereafter.  

Additionally, VA records reflect multiple mental health evaluations where the Veteran's speech was predominantly indicated to be normal, as well as hygiene, thought content, processes and his ability to communicate.  Cognitive evaluations show the Veteran was consistently alert and oriented.  Despite an instance of self-reported auditory, visual, tactile and olfactory hallucinations in September 2013, the record has consistently shown no findings of psychosis, such as hallucinations or delusions, by medical professionals.  Undoubtedly, the Veteran has endorsed suicidal ideation, with thoughts of "hurting himself," though no plan or intent has been shown.  The Veteran reports punching walls to release tension or that he felt like punching his fist into a wall.  However, no medical professional has deemed the Veteran a persistent danger to himself or others.  See e.g., March 6, 2017 (report of hallucinations), September 10, 2013, May 29, 2015 and November 10, 2015 VAMC output report records dated March 6, 2017.  

In all three VA examinations from April 2014, May 2015 and May 2016, each examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, but did not find total social and occupational impairment.

On examination in April 2014, the Veteran reported living with his girlfriend of four years, who he described as loving.  The Veteran's had four previous marriages, and conflict continued with his most-recent ex-wife.  The Veteran reported a good relationship with two out of his five children.  There was no contact with two children and he was attempting to build with a relationship a third child.  The Veteran was an active participant with a service organization.  The Veteran reported talking walks, doing yardwork, shopping with his wife, grilling outdoors, woodworking, watching the news and making breakfast in the morning.  Occupationally, he was recently retired and not employed.  The Veteran had not had any psychiatric hospitalizations, substance abuse, legal problems or physical altercations within the last five years.  

Upon observation, the Veteran was alert, oriented to time, person and place.  His appearance and grooming were unremarkable.  His affect was restricted but not flat.  Responses were organized, coherent and relevant.  There was no indication of any psychosis, such as delusions, hallucinations or paranoia.  PTSD symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting the names, directions or recent events) and disturbances of motivation and mood.  

On examination in May 2015, the Veteran's relationship continued with his live in-girlfriend who was supportive.  The Veteran and his partner were now engaged.  He did not interact with his neighbors and kept to himself.  He had regular contact with his girlfriend's family and plans to travel to meet his first, recently born, grandchild.  He continued socializing with members of his service group and attended activities.  He recently joined a church.  He tried to stay busy by walking, doing yard work, spending time outdoors, doing woodworking, and playing golf.  He had to stop yoga due to shoulder and knee problems.  He reported an occasional neglect of activities of daily living, but did not neglect hygiene and appearance.  Occupationally, the Veteran reported that he retired due to PTSD related work stress, including difficulty with large crowds.  He had panic attacks, frequent breaks and had to leave early every few weeks due to nerves.  Over the prior 10 years as a security manager, he had called off work a few times for mental health reasons, but overall reported a strong work ethic.  Despite symptoms, he did not allow it to negatively affect productivity, reliability and deficiency.  He reported good working relationships with his supervisors.  At his previous job as a service manager, he reported some interpersonal difficulties with negative confrontations with customers and the public.  The Veteran had a driving under the influence charge in 2009.  

Upon observation, the Veteran was well-groomed and maintained eye contact.  Speech was relevant, coherent, of a regular rate and rhythm.  There was mild psychomotor agitation.  Hypervigilance was displayed during the session.  There was a flat affect.  The Veteran's mood was anxious and depressed.  There was no evidence of psychosis.  Insight and judgment were felt to be good.  PTSD symptoms included a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression (affecting the ability to function independently, appropriately and effectively), chronic sleep impairment, mild memory loss (such as forgetting the names, directions or recent events) and disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work like setting), suicidal ideation and obsessional rituals which interfere with routine activities.   Additional symptoms included mistrust, discomfort in crowds, periodic hopelessness or helplessness, social withdrawal, emotional detachment, mild difficultly with concentration, focus, attention and distractibility, survivor guilt, poor frustration tolerance, chronic fatigue, difficulty relaxing and ruminating thoughts.  

Due to the Veteran's asserted worsening of his condition in his May 2014 notice of disagreement, the Veteran was provided an updated VA examination in May 2016.  The Veteran was now in his fifth marriage, having married his girlfriend of over five years.  Again, the relationship was described as supportive.  He was active in his church and planned to start a group to help others.  Praying helped his condition.  On observation, there was no indication of any hygiene trouble and the Veteran was casually dressed.  The Veteran's mood was depressed with a flat affect.  There were no homicidal or suicidal thoughts.  There were no delusions or hallucinations.   Insight and judgement were limited.  PTSD symptoms were consistent with the prior May 2015 examination, except for a reduction in panic attacks, now occurring weekly or less often, and no indication of obsessional rituals.  The examiner remarked that the Veteran's PTSD had not worsened but there was evidence to continue his 70 percent rating.  In some ways, the Veteran's condition had improved as his relationship with his now-wife was positive and they both quit smoking.  He was socially engaged in a church with his wife.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds total occupational and social impairment has not been shown, despite experiencing significant psychiatric symptomatology as a result of his PTSD.  The record reflects a positive relationship with his current wife, who he lived throughout the appeal period.  He has ongoing relationships with at least two of his five children and regular contact with his wife's family.  Additionally, he has continued active participation with a service organization and church.  Thus, it cannot be concluded that the Veteran has total social impairment.  

In making the above finding, the Board has considered the Veteran's lay statements.  The Board finds that the Veteran's reported symptoms do not rise to the level of those contemplated by a 100 percent disability rating under DC 9411.  In this regard, no medical professional or VA examiner from April 2014, May 2015 or May 2016 has evaluated the Veteran as having more than mild memory loss or as equitable to forgetting his own name, occupation or the names of close relatives.  Nor is there any indication that the Veteran is a persistent danger to hurting himself or others, or as suffering from persistent delusions or hallucinations.  Likewise, medical evidence fails to establish the Veteran has any disorientation to time or place.  There is no evidence of grossly inappropriate behavior.  Regardless, even if some symptoms did rise to the level of those contemplated by the 100 percent criteria, the frequency, nature and duration of such fail to most closely approximate total occupational and social impairment.  Notably, all three VA examiners indicated that the Veteran's psychiatric symptoms were reflective of no more than occupational and social impairment with deficiencies in most areas.  

Accordingly, the Veteran is not entitled to a rating in excess of 70 percent for his PTSD.




ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.


REMAND

The Veteran was afforded a VA audiological examination in April 2014 which provided a negative nexus opinion between his diagnosed bilateral hearing loss disabilities and conceded in-service noise exposure.  Since then, the Veteran contends that his hearing loss disability is related to his service-connected tinnitus.  See October 2017 IHP.  Additionally, the April 2014 VA examiner did not clearly indicate whether there was any consideration of appropriate conversions from American Standards Association (ASA) to International Standards Organization (ISO)-American National Standards Institute (ANSI) when discussing the Veteran's June 1966 entrance examination in providing the aforementioned nexus opinion.  In light of the additional theory of entitlement and the highlighted deficiency, a VA addendum opinion is required.

The Veteran asserts service connection for a gastrointestinal condition, to include GERD and remote peptic ulcer disease, as secondary to PTSD.  In part, he contends that his former heavy use of alcohol was essentially a symptom and/or manifestation of PTSD and contributed to his gastrointestinal problems.  See e.g., notice of disagreement dated April 2017.  Additionally, he reports that psychiatric and gastrointestinal problems are interrelated as they both onset in-service and have continued since.  

The Veteran was afforded VA esophageal and psychiatric examinations with associated medical opinions in April 2014.  However, the VA opinions do not adequately address the Veteran's contentions regarding his former overuse of alcohol, detailed above.  Accordingly, a VA addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain an addendum to the April 2014 VA audiological examination.  Provide the claims file to a VA examiner with sufficient expertise to address the etiology of the Veteran's bilateral hearing loss disability.  

Based on a review of the claims file, including the medical and lay evidence of record, the examiner should offer an opinion in response to the following:

(a)  Is it at least as likely as not (50% or more) that the Veteran's bilateral hearing loss onset during or is otherwise related to his conceded in-service noise exposure?  

In providing the above opinion, observe conversions of ISO-ANSI values from the June 1966 entry examination.  A complete rationale for any opinion expressed must be provided.

(b)  Is it at least as likely as not (50% or more) that the Veteran's bilateral hearing loss disability is caused or aggravated by his service-connected tinnitus?   

2.  Obtain an addendum to the April 2014 VA gastrointestinal examination.  Provide the claims file to a VA examiner with sufficient expertise to address the etiology of the Veteran's gastrointestinal condition.  

Based on a review of the claims file, including the medical and lay evidence of record, the examiner should offer an opinion in response to the following:

(a)  Is it at least as likely as not (50% or more) that the Veteran's gastrointestinal condition onset during or is otherwise related to his active service?  

(b)  Is it at least as likely as not (50% or more) that any gastrointestinal condition is caused or aggravated by his PTSD, including any associated manifestations such as alcohol dependence?

The examiner must provide a complete rationale and address any conflicting evidence of record.  

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


